Order entered October 3, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-00324-CV

          LEO BIENATI, THERESA PHAM, CARLOS LACAYO
                  AND ANDRES RUZO, Appellants

                                     V.

                   CLOISTER HOLDINGS, LLC, Appellee

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-17448

                                  ORDER

     Appellee is ORDERED to file its response, if any, to Appellants’ Motion to

Review Further Order Pursuant to Rule 29.6, Motion for Leave to File

Supplemental Appellants’ Brief, & Motion to Reset Oral Argument no later than

October 6, 2022.



                                          /s/   DENNISE GARCIA
                                                PRESIDING JUSTICE